Citation Nr: 1433864	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  12-13 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to March 1977, with additional service in the Marine Corps Reserve. 

This matter comes before the Board of Veterans' Appeals (Board) from a November 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for the issue on appeal.  The appellant is the Veteran's surviving spouse.  In March 2014, the appellant testified at a hearing before the Board.

In February 2014, the Board dismissed the appeal due to the death of the Veteran.  However, in September 2013, the appellant requested that she be substituted for the Veteran as his surviving spouse.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (amending the law to allow substitution in cases involving claimants who die on or after October 10, 2008) (codified at 38 U.S.C.A. § 5121A (West Supp. 2011)).  Such request must be filed not later than one year after the date of the veteran's death.  Id.  As provided in the law, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121(a) . . . ." Id.  The RO accepted the appellant's substitution in the Veteran's case that was on appeal.  Therefore, the Veteran's surviving spouse has been substituted for the Veteran.  The appellant retains the Veteran's docket number before the Board.

At her March 2014 hearing, the appellant provided testimony as to the issue of entitlement to service connection for Lyme disease, in addition to multiple sclerosis.  However, entitlement to service connection for Lyme disease is not an issue presently before the Board.  Rather, the Board denied that claim in December 2010.  Then, in June 2012, the RO declined to reopen the previously denied claim.  There is no indication that a timely notice of disagreement was filed with regard to the 2012 rating decision.  A review of the record reveals that, instead, the issue of entitlement to service connection for multiple sclerosis was timely appealed, by Form 9 filed in May 2012, following the issuance of a May 2012 statement of the case.  Therefore, the only issue under the Board's jurisdiction at this time is the issue of entitlement to service connection for multiple sclerosis. 

However, in light of the appellant's testimony at the March 2014 hearing, the Board interprets that the issue of entitlement to service connection for the cause of the Veteran's death as due to Lyme disease has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

In March 2014, the appellant submitted additional medical evidence directly to the Board.  The appellant has not waived AOJ consideration of such evidence.  However, the Board finds that such documents are essentially duplicative of the evidence already contained in the claims file.  In this regard, such records, like those already considered by the AOJ, fail to show a conclusive diagnosis of multiple sclerosis or that multiple sclerosis was related to the Veteran's service.  Therefore, as the additional evidence is essentially duplicative of the evidence previously considered by the AOJ and, as such, is not relevant to the current matters, the Board may proceed with a decision without prejudice to the appellant.  38 C.F.R. § 20.1304(c) (2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

A confirmed diagnosis of multiple sclerosis was not made during the Veteran's lifetime.  The contended multiple sclerosis is not related to his service or to any aspect thereof, and did not manifest within seven years following separation from service.


CONCLUSION OF LAW

Contended multiple sclerosis was not incurred in or aggravated by the Veteran's active service nor may it be presumed to have been incurred in or aggravated by the Veteran's active service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

 VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5101, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the instant case, the Board finds that VA has satisfied its duty to notify through a September 2011 letter.  The claim was then adjudicated in November 2011, and most recently in a May 2012 supplemental statement of the case.  Mayfield, 444 F. 3d at 1333-34 .

Relevant to the duty to assist, the Veteran's service treatment records, VA treatment records, private records, and Social Security Administration records have been obtained and considered.  The appellant has not identified any additional, outstanding records necessary to decide her pending appeal.  Although the appellant has submitted service treatment records showing that the wrong social security number was listed for the Veteran at various times throughout his service, there is no indication when reviewing his service treatment records that such resulted in an incomplete file or in missing documents.  The Board has reviewed the Veteran's paperless Virtual VA and VBMS claims file.  

The Board notes that a VA medical opinion has not been obtained in this case. However, the Board finds that such is not necessary.  Specifically, as will be discussed below, there is no credible evidence that the Veteran suffered from multiple sclerosis during his active service or suffered from that disease within seven years following separation from service.  Moreover, there is no conclusive evidence that the Veteran was diagnosed with multiple sclerosis during his lifetime.  Additionally, the appellant has provided little to no contentions regarding how the contended multiple sclerosis was related to his service, and there is otherwise no indication in the record that such disease was otherwise related to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Court has held that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Additionally, a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Finally, in the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). Therefore, the Board finds that a VA opinion is not invoked by the duty to assist in this case.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the appellant will not be prejudiced as a result of the Board proceeding to the merits of her claim.

II. Analysis

 The appellant contends that the Veteran was diagnosed with multiple sclerosis that was caused or aggravated by his service, perhaps as due to tick bites received in service. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).   Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may be granted with medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307, (ii) present manifestations of the same chronic disease, and (iii) evidence of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service, (or in the case of multiple sclerosis, within seven years from the date of termination of such service), such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

A review of the Veteran's service treatment records is negative for a diagnosis of multiple sclerosis.  The appellant has not contended that the Veteran suffered from multiple sclerosis while in service.  

A brief summary of the pertinent yet voluminous post-service treatment records is as follows.  Treatment records dated from 1984 to 1989 and then in July 1999 and in May 2000 are negative for testing for or diagnosis of multiple sclerosis, or, for that matter, Lyme disease.  Records beginning in 2002 reflect that the Veteran presented with many symptoms, such as sore throats, chronic neck pain and stiffness, back pain, migratory arthralgias, impairment of short- and mid-term memory, and many cognitive difficulties.  He had been treated with various oral and IV antibiotics for three pneumonias, but had never been evaluated or treated for Lyme disease.  Initial laboratory studies were positive for Lyme disease by PCR-DNA testing.  The Veteran was treated with intravenous antibiotics for Lyme disease.  Although the Veteran appeared to have completely recovered following such treatment, once the treatment ended, his condition rapidly declined.  He experienced extremely severe symptoms, such as severely impaired vision, left facial droop, left mouth drooling, slurred speech, bilateral lower extremity hyperreflexia, ataxic shuffling gait, left arm drift, bilateral lower and left upper extremity coarse tremors, and severe photophobia.  Although antibiotic treatment was reinitiated and continued for a prolonged period of time, his symptoms only worsened.  

In January 2003, he was evaluated by a neurologist.  Given his symptoms, the physician wished to rule out demyelinating disease such as multiple sclerosis.  Moreover, given the spasticity in his legs, the doctor recommended an image of the cervical spine to rule out lesions in the cervical cord.  He also ordered additional laboratory work.  The Veteran was to return to the doctor in four weeks, after the testing was completed.  An MRI of the brain was performed in April 2003 and showed marked change since the prior October 1999 MRI of the brain.  The findings were consistent with the Veteran's history of Lyme disease.  It is unclear whether, and does not appear as though, the Veteran underwent the additionally ordered testing to evaluate multiple sclerosis.  

The Veteran began seeing a new infectious disease physician in October 2008.  That physician noted that the Veteran had cerebrospinal fluid tests which were positive for Lyme and had a positive history for tick bites.  The physician assessed late multiple sclerosis/Lyme.  He ordered intravenous antibiotic treatment and new laboratory testing.  

In January 2009, a VA examiner who had previously provided an opinion stating that it was not his belief that the Veteran had Lyme disease caused by his service, reviewed the records once more and questioned whether multiple sclerosis had been ruled out. 

In May 2009, a different private physician reviewed the Veteran's ongoing symptoms as well as his MRIs of the brain and cervical spine, and opined that the Veteran had multiple sclerosis.  However, he noted that the Veteran had seen multiple neurologists and was told by a neurologist previously that he did not have multiple sclerosis.  A new neurology evaluation was pending, and there had been a discussion about starting him on a drug for multiple sclerosis.  That information lead the doctor to believe that the Veteran did have multiple sclerosis as well as Lyme disease.

In June 2009, the Veteran was hospitalized.  The attending physician noted in the record that he had told the Veteran's wife that there was no clinical scientific evidence that the Veteran had Lyme disease, and that they needed to favor a different diagnosis such as multiple sclerosis or chronic inflammatory demyelinating polyneuropathy (CIDP).

Meanwhile, in May 2009, a new MRI was obtained and reviewed, showing demyelation increased in the brain and spinal column.  The diagnosis was of "Lyme/MS."  A neurological evaluation was recommended.  In June 2009, the Veteran was seen by a neurologist.  He was noted to have "chronic Lyme" with tremor and numbness, tingling and weakness in his limbs, with poor memory and an inability to walk.  The examiner based the Veteran's medical history on his family's report, as necessary medical records were not provided.  Many tests were ordered to rule out vasculitic process or thyroid disease.  It was thought that the Veteran may have relapsing remitting multiple sclerosis, though additional MRI films were not yet reviewed.  Another differential diagnosis was sleep apnea.

It is unclear whether the Veteran followed up with this neurologist, however, the appellant has stated in a number of documents that it was determined that the Veteran did not have multiple sclerosis.  A July 2011 hospital record does list multiple sclerosis as a discharge diagnosis.  The remainder of the five volume record revolves around the Veteran's treatment for Lyme disease and his previous claim for service connection for such.  The Veteran's death certificate states that he died from cardiorespiratory arrest and Lyme disease.

First, the Board finds that service connection for multiple sclerosis is not warranted on a presumptive basis.  In that regard, there is no evidence or contention in the record that the Veteran suffered from multiple sclerosis or symptoms thereof within seven years following discharge from active service in 1977.  Accordingly, service connection under 38 C.F.R. § 3.307 is not warranted.

Next, the Board finds that service connection for multiple sclerosis is not warranted on a direct basis.  For one, it is unclear if the Veteran even suffered from multiple sclerosis during his lifetime.  See Brammer, supra.  Rather, in each and every record, multiple sclerosis was a diagnosis that was contingent upon the completion of further studies and examinations.  Even when "MS" was diagnosed, the physician requested further evaluation in the form of additional medical testing.  A review of the medical record shows that the Veteran did not in fact undergo many of those recommended studies, mainly because of his family's strong belief that his symptoms were related to Lyme disease and to no other disability.  In fact, since the filing of the initial claim for service connection for Lyme disease, the Veteran and the appellant stated time and time again that the Veteran had Lyme disease, and no other disease or disorder, that he sustained following a tick bite in service (despite that multiple private treatment records show that his symptoms began in 2001).  Thus, there is no affirmative diagnosis of multiple sclerosis in this case, only speculation of such.  That finding is supported by the VA examiner's multiple opinions; he reviewed the record at least three times and questioned whether multiple sclerosis was ever diagnosed.  Accordingly, the first element of service connection, that of a diagnosis during the appeal period, has not been met.

However, despite whether the Veteran did or did not suffer from multiple sclerosis during his lifetime, the Board still finds that, even if he did, service connection would not be warranted (and VA opinion would also not be warranted).  In that regard, the record is completely negative for an indication that such disease would have been caused or aggravated, or had its onset, during active service.  For, there is no indication of diagnosis of or treatment for such while in service, there is no indication of continuity of symptoms since service (as the Veteran was first surmised to suffer from multiple sclerosis over 25 years following service separation), and there is no medical opinion relating that disease to service.  Accordingly, service connection for multiple sclerosis on a direct basis is not warranted.

To the extent that the appellant contends that the Veteran had multiple sclerosis caused by his Lyme disease, which was caused or aggravated by service, the Board refers to the previous Board decision issued in 2010 that denied service connection for Lyme disease.  That decision weighed the evidence of record and ultimately found that the weight of the probative evidence, including multiple VA opinions and private records, was against a finding of a current diagnosis of Lyme disease or a relation of Lyme disease to the Veteran's service.  The Board does not have jurisdiction at this time to readjudicate the issue of whether the Veteran's contended Lyme disease was caused or aggravated by his service.  Because that finding has not been made by the VA, an analysis as to whether his contended multiple sclerosis was caused or aggravated by his contended Lyme disease is not appropriate at this time, for the purposes of a secondary service connection analysis.

The only other evidence in the record concerning diagnosis and etiology are the contentions of the appellant, and the Veteran during his lifetime, that that the Veteran had multiple sclerosis related to his military service.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428(2011).  However, the diagnosis of multiple sclerosis is complex enough to require an expert opinion.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007).  While the appellant and Veteran are competent to state that the Veteran suffered from certain neurological symptoms such as numbness, weakness, and tingling of the extremities, they are not competent to state that his contended multiple sclerosis was caused or aggravated by service, because they do not have the requisite knowledge and skills to determine such etiology.  Such a conclusion requires medical skill and review of the physical findings in service and since service.  In this case, credible and competent medical evidence does not show multiple sclerosis related to service.

In this case, a preponderance of the evidence of record is against a finding that the Veteran suffered from multiple sclerosis that is etiologically related to an injury during his active service.  As the Board finds that the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107.


ORDER

Service connection for multiple sclerosis is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


